Case 1:20-cv-24402-KMM Document 9-1 Entered on FLSD Docket 11/10/2020 Page 1 of 1




                                                   RETURN OF SERVICE

                                        UNITED STATES DISTRICT COURT
                                            Southern District of Florida

  Case Num ber'. 20-CV -24402-KM M

  Plaintiff.
  MAYA NAINANI, through her daughters, SONIA M. NAINANI and MICHELLE
  M. NAINANI, as joint POA,
  VS.

  Defendant:
  UNITED STATES POSTAL SERVICE,

  For:
  David M. McDonald, Esq.
  McLuskey & McDonald, P.A.
  The Barrister Building
  8821 S.W. 69th Court
  Miami, FL 33156

  Received by Quick Response Process Serving on the 28th day of October, 2020 al 4'.32 pm to be served on
  UNITED STATED POSTAL SERVICE c/o United States Attorney, Siuthern District of Florida, The Honorable
  Ariana Fajardo Orshan, 99 N.E. 4th Street, Miami, FL 33132.

  l, Julio Melo, do hereby affirm that on the 5th day of November, 2020 al                         ll:10 am, l:
  served a GOVERNMENT AGENCY by delivering a true copy of the Letter, Summons ln A Civil Action,
  Complaint for Damages Under Federal Tort Claims Act., Exhibit "1", Exhibit "2" and Exhibit "3" with the date
  and hour of service endorsed thereon by me, to: Chris Cheek as AUSA for UNITED STATED POSTAL SERVICE
  c/o United States Attorney, Siuthern District of Florida, The Honorable Ariana Fajardo Orshan, and informed
  said person of the contents therein, in compliance with State Statutes.



  I certify that I am over the age of 18 and have no interest in the above action " Under penalty of perjury I declare
  that I have read the foregoing document and that the facts stated in it are true." NO NOTARY REQUIRED
  PURSUANT TO F.S. 92.s25(2).




                                                                                    Quick
                                                                                    1421 S.Vi\
                                                                                    # 183
                                                                                    Miami, FL33174
                                                                                    (30s) 859-9550

                                                                                    Our Job Serial Number: QRP-2020001963


                                  Copyr ght O 1992-2A2A Database Sery   ces   lnc    Process Seryer s Too box V8 1 9




                                                                                                           ilt lt il   llllililililIilililfl l]l lll
